Citation Nr: 0024903	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  99-11 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bipolar disorder.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1978.

This appeal arose from a March 1999 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO).

The above rating action also denied entitlement to service 
connection for the residuals of dental trauma.  While this 
issue was certified on appeal, a review of the March 1999 
Notice of Disagreement makes no mention of this issue; nor 
does the May 1999 Substantive Appeal.  Therefore, it is found 
that the veteran never disagreed with the March 1999 denial 
of service connection for dental trauma; as a consequence, 
this issue is not properly before the Board of Veterans' 
Appeals (Board) for appellate review at this time.


REMAND

The veteran has contended that service connection is 
warranted for her currently diagnosed bipolar disorder.  She 
asserted that the symptoms that she experienced in service 
were the early manifestations of this disease and that 
service connection is thus justified.

A review of the evidence of record indicated that the veteran 
has been seeking treatment for her bipolar disorder from the 
Jackson, Mississippi, VA Medical Center's Mental Health 
Clinic. However, these records are not part of the claims 
file.  According to Bell v. Derwinski, 2 Vet. App. 611 
(1992), when documents proffered by the appellant are in the 
control of the Secretary (e.g., documents generated by VA) 
and could reasonably be expected to be part of the record 
before the Secretary and the Board, such documents are before 
the Secretary and the Board and should be included in the 
record.  If such material could be determinative of the claim 
and was not considered, the case should be remanded.  In 
other words, material that is constructively before the 
Secretary and the Board, should actually be part of the 
record before the Board.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the Jackson, 
Mississippi, VA Medical Center's Mental 
Health Clinic and request that they 
provide copies of all treatment records 
pertaining to the veteran.

2.  Once this evidence has been 
associated with the claims folder, the RO 
should readjudicate the veteran's claim 
for service connection for bipolar 
disorder.  If the decision remains 
adverse to the appellant, she should be 
provided with an appropriate supplemental 
statement of the case, and an opportunity 
to respond.  The case should then be 
returned to the Board, if otherwise in 
order.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



